Pettit, C. J.
I dissent from so much of the opinion as holds that a woman who employs an attorney to bring and prosecute a suit for a divorce, and he renders the services and accomplishes the desired object, is not liable to her attorney for services, because she was a married women when she employed him and he rendered the services.. She was authorized by law to bring and prosecute her suit. This she could not do without resorting to the employment of an attorney as a necessary means to accomplish her divorce, and I think she must be liable for the value of his services.